Exhibit 10.1

 

EXPLORATION AND DEVELOPMENT AGREEMENT

 

This Exploration and Development Agreement (“Agreement”), dated and effective
the 1st day of April 2005 (the “Effective Date”), is entered into by and between
Ohio Cumberland, L.P., a Texas limited partnership (“Ohio Cumberland”) and
GEM-CBM Company f/k/a Harken Gulf Exploration Company, a Delaware corporation
(“GEM”). Ohio Cumberland and GEM are sometimes referred to individually as a
“party”, and collectively as “Parties.” Ute Oil Company, d/b/a. A.C.T. Operating
Company, a Texas corporation (“Ute Oil”) is a party to this Agreement because it
is to be designated as Operator under the applicable operating agreement and,
therefore, will be bound by this Agreement.

 

RECITALS

 

WHEREAS, Ohio Cumberland and GEM have identified a particular area of land
located in the State of Ohio, described as the “Cumberland Prospect Area”, which
is believed to be prospective for hydrocarbon exploration and more particularly
coalbed methane; and

 

WHEREAS, the Parties desire to jointly explore and develop the Cumberland
Prospect Area in accordance with the terms and provisions of this Agreement;

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by all parties, Ohio Cumberland and
GEM hereby agree as follows:

 

ARTICLE I.

AGREEMENT TO PARTICIPATE

 

1.1 Ohio Cumberland and GEM each agrees to participate in the Cumberland
Prospect Area as set forth in this Agreement, according to the terms and
provisions set forth in this Agreement, and all Exhibits hereto.

 

ARTICLE II.

CUMBERLAND PROSPECT AREA

 

2.1 The Cumberland Prospect Area. The Cumberland Prospect Area consists of the
lands, located in Guernsey, Noble, Muskingum, Washington, and Morgan Counties,
Ohio, and included within the dotted lines on the map at Exhibit A hereto, and
consisting of approximately 400,000 acres, more or less. The only depth
restriction applied to the Cumberland Prospect Area shall be those, if any,
contained in the applicable Leases and Agreements (as hereinafter defined) and
in leases acquired pursuant to Section 5.4.

 

2.2 Leases and Agreements. Ohio Cumberland is the current owner of a certain
Option to Lease and Drilling Agreement between Ohio Cumberland, Ohio Power
Company, and Franklin Real Estate Company, dated January 4, 2004, which
provides, in part, a five year option to acquire a coalbed methane lease
covering approximately 110,000 gross acres of land within the Cumberland
Prospect Area, which are depicted in yellow on Exhibit A and which are more
particularly described on Exhibit B hereto. The Option

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 1



--------------------------------------------------------------------------------

to Lease and Drilling Agreement (“Option Agreement”) and the proposed form Coal
Bed Methane Lease document (“Lease Form”) are identified on Exhibit B. The
Option Agreement and the Lease Form are, sometimes, collectively referred to as
the “Leases and Agreements.”

 

ARTICLE III.

DEVELOPMENT OF THE CUMBERLAND PROSPECT AREA

 

3.1 Exploration Phases. Ohio Cumberland and GEM shall initially explore and
develop the Cumberland Prospect Area in three (3) phases, in accordance with the
terms of this Agreement. “Phase I” shall mean and refer to all the obligations
and rights of all Parties in Section 3.2, along with the activities described
therein. “Phase II” shall mean and refer to all the obligations and rights of
all Parties in Section 3.3, along with the activities described therein. “Phase
III” shall mean and refer to all the obligations and rights of all Parties in
Section 3.4, along with the activities described therein. Phase I, Phase II,
Phase III and the Subsequent Operations (as defined hereinafter) shall
constitute the “Project.”

 

3.2 Phase I. Contemporaneous with the Effective Date of this Agreement, GEM
shall pay to Ohio Cumberland the sum of Five Hundred Thousand And No/100 Dollars
($500,000.00) as the first payment of the initial prospect costs (“First
Prospect Payment”). Said payment shall be via wire transfer of immediately
available funds to the banking coordinates identified, in writing by Ohio
Cumberland. Subject to Section 9.16 of this Agreement, failure by GEM to timely
make said payment shall cause this Agreement to terminate and become null and
void as between the Parties.

 

(a) Within one hundred twenty (120) days following execution of this Agreement,
GEM shall direct the Operator to commence the drilling of three (3) core holes
to be located in the Cumberland Prospect Area. The three (3) core holes (each a
“Phase I Core Hole,” and together with any other core holes drilled during Phase
I, the “Phase I Core Holes”) shall be continuous wireline retrievable whole core
holes which shall be drilled from the shallowest to the deepest structural
position on the Cumberland Prospect Area. Each Phase I Core Hole will be drilled
to a depth sufficient to penetrate the #1 coal (Sharon Coal), as determined by
GEM, as seen at one thousand fifty feet (1,050’) in the logs of the Saber Energy
Corp. Moretz #3 well located in Section 7, T6N, R10W, Morgan County, Ohio, and
at the written request of GEM, may be drilled through the #1 coal member which
is believed to be the deepest known coal zone in the Cumberland Prospect Area
and is believed to be not more than 1,200 feet below the surface at any location
within the Cumberland Prospect Area. GEM may choose to direct the Operator to
drill more than three (3) Phase I Core Holes at a location and at a depth to be
determined by GEM, the drilling of additional Phase I Core Holes shall also be
considered to be a part of Phase I for all purposes under this Agreement. All
Phase I Core Holes shall be plugged and abandoned in compliance with all state
and federal rules, regulations and/or procedures and in accordance with standard
industry customs and practices. The plugging and abandonment of all Phase I Core
Holes shall also be considered to be part of Phase I for all purposes under this
Agreement.

 

(b) In conjunction with the Phase I Core Hole operations, the Operator will use
its best efforts to collect a sufficient quantity of coal samples in gas
desorption canisters. Thereafter, the Operator shall have all Phase I Core Hole
samples analyzed by a laboratory approved by the Parties. The analysis will
include, without limitation, gas content, gas and coal qualitative analyses, and
desorption isotherm

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 2



--------------------------------------------------------------------------------

determination. The Operator shall obtain reports of such laboratory analysis and
shall deliver such reports to the Parties no later than ten (10) days after
receipt of the reports. Within thirty (30) days of the completion of the Phase I
Core Holes and the delivery of the laboratory analysis of all samples taken in
the Cumberland Prospect Area, the Operator and Ohio Cumberland shall prepare and
deliver to GEM a report detailing the Operator’s recommendations (which shall
account for environmental issues) for Phase II of the Cumberland Prospect
(hereinafter referred to as the “Phase I Report”). The Phase I Report shall
account for all aspects of the Phase II Pilot Projects (as defined hereinafter),
which shall include, with out limiting the generality of the foregoing, location
of each pilot project, schedule for drilling of all wells and construction of
facilities, location of each well to be drilled (including surface and
bottomhole locations, if applicable), all zones to be tested, drill depth of
each well, prognosis of drilling operations for each well, method of drilling
each well, completion procedures to be utilized for each well, any stimulation
procedures to be utilized, equipping of each well, electrical services,
production facilities, flowlines, gathering systems and facilities, compression,
dehydration and other treating facilities, pipeline taps, transmission lines and
facilities. GEM shall have thirty (30) days after receiving the Phase I Report
from the Operator and Ohio Cumberland to elect to proceed with Phase II (the
“Phase II Election Window”) and must make such election pursuant to the terms of
Section 3.2(d). Within the Phase II Election Window, GEM shall review the Phase
I Report and make any modifications to the recommendations (the “Phase I Report
Modifications”) set forth in the Phase I Report. Notwithstanding the foregoing,
GEM’s modifications, if any, shall be solely limited to the technical aspects of
the Phase I Report, and shall in no manner modify or change the schedule for the
drilling or construction of facilities set forth in the Phase I Report. If GEM
does not deliver any Phase I Report Modifications within the Phase II Election
Window, it shall be deemed to have no Phase I Report Modifications, and the
Phase I Report shall stand as it was submitted to GEM. However, if, within the
Phase II Election Window, GEM delivers to Ohio Cumberland, written Phase I
Modifications, then the version submitted by the Operator and Ohio Cumberland
along with the Phase I Report Modifications shall constitute the Phase I Report.
Unless mutually agreed to by the Ohio Cumberland and GEM, no Phase I Report
Modifications shall have the effect of extending the time of the Phase II
Election Window.

 

(c) Following the execution of this Agreement and within ten (10) days of the
receipt by GEM of the written request by Ohio Cumberland, GEM shall deliver to
the Operator, a fully executed Authority For Expenditure (“AFE I”) attached
hereto as Exhibit C. GEM shall pay to the Operator the total AFE I amount within
thirty (30) days from its delivery of the fully executed AFE I. Subject to
Section 9.16 of this Agreement, failure by GEM to timely make said payment shall
cause this Agreement to terminate and become null and void as between the
Parties. Subject to the provisions of Section 3.7 below, GEM is responsible for
all of the actual costs incurred even if they exceed the amounts shown in the
AFE I, and all such costs actually paid or credited shall be considered in the
calculation of the Carried Interest Amount (as defined below). All costs in
excess of the AFE I shall be billed to GEM in accordance with the provisions of
the Cumberland Prospect Joint Operating Agreement and shall be paid by GEM
within fifteen (15) days of receipt of an invoice for any such costs. At the end
of operations for Phase I, any overpayment will be returned, unless GEM elects
otherwise, and any underpayment will be paid promptly.

 

(d) GEM shall have the option, but not the obligation, to elect to proceed with
Phase II of the Cumberland Prospect . GEM must provide Ohio Cumberland with
written notice of its election to proceed with Phase II within the Phase II
Election Window. If GEM fails to respond within the Phase II Election Window,
Ohio Cumberland shall send GEM a termination notice. If GEM fails to elect to
proceed

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 3



--------------------------------------------------------------------------------

with Phase II following three (3) business days after receipt of such
termination notice, then GEM shall be deemed to have elected not to proceed with
Phase II, and this Agreement shall terminate and be null and void as of the date
that the Phase II Election Window expired.

 

3.3 Phase II. If GEM elects to participate in Phase II, it shall pay to Ohio
Cumberland, within ten (10) days of receipt by Cumberland of GEM’s written
election to participate, the sum of Five Hundred Thousand And No/100 Dollars
($500,000.00) as the second payment of the initial prospect costs (“Second
Prospect Payment”). Said payment shall be via wire transfer of immediately
available funds to the banking coordinates identified in writing by Ohio
Cumberland. Subject to Section 9.16, GEM’s failure to pay timely shall cause
this Agreement to terminate and become null and void as between the Parties.

 

(a) Within sixty (60) days of Ohio Cumberland’s receipt of the Second Prospect
Payment, the Operator shall commence operations for Phase II which will consist
of two (2) pilot projects. The first pilot project (the “First Pilot Project”)
shall be at a location in the general vicinity of a Phase I Core Hole and will
consist of five (5) wells in a “five-spot” pattern spaced on 40 acres, more or
less, per well. The second pilot project (the “Second Pilot Project”; together
with the First Pilot Project, referred to as the “Phase II Pilot Projects”)
shall be located in the general vicinity of where a Phase I Core Hole (but a
different Phase I Core Hole than chosen for the First Pilot Project) and will
consist of five (5) wells in a “five-spot” pattern spaced on 40 acres, more or
less, per well. The purpose of Phase II will be to determine the commercial
viability of actual producing wells in the Cumberland Prospect Area. The Parties
agree to market and sell, to the extent commercially viable, all liquid and
gaseous hydrocarbons produced and save from Phase II wells. The Operator, within
ninety (90) days after completion of the Phase II Pilot Projects, or other such
time as may be mutually agreed between GEM and Ohio Cumberland not to exceed one
hundred eighty (180) days after completion of the Phase II Pilot Projects, shall
prepare and deliver to Ohio Cumberland and GEM a report detailing the Operator’s
recommendations (which shall account for, among other things, environmental
issues, if any) for Phase III of the Cumberland Prospect (hereinafter referred
to as the “Phase II Report”). The Phase II Report shall account for all aspects
of the development drilling of the Cumberland Prospect Area, which shall include
a development plan scheduling the drilling and development of the Cumberland
Prospect Area, which shall include without limiting the generality of the
foregoing, a schedule for drilling of all wells, a schedule for the construction
of gathering, production, and treatment facilities, location of all wells to be
drilled (including surface and bottomhole locations, if applicable), all zones
to be tested, drill depth of each well, prognosis of drilling operations for
each well, method of drilling each well, completion procedures to be utilized
for each well, any stimulation procedures to be utilized, equipping of each
well, electrical services, production facilities, flowlines, gathering systems
and facilities, compression, dehydration and other treating facilities, pipeline
taps, transmission lines and facilities and any other operations necessary to
the development of the Cumberland Prospect Area. GEM shall have thirty (30) days
after receiving the Phase II Report from the Operator and Ohio Cumberland to
elect to proceed with Phase III (the “Phase III Election Window”) and must make
the election pursuant to the terms of Section 3.3(b). Within the Phase III
Election Window, GEM shall review the Phase II Report and make any modifications
to the recommendations (the “Phase II Report Modifications”) set forth in the
Phase II Report. Notwithstanding the foregoing, GEM’s modifications, if any,
shall be solely limited to technical aspects of the Phase II Report, and shall
in no way modify or change the schedule for the drilling of wells or
construction of production, gathering, or treating facilities as set forth in
the Phase II Report. If GEM does not deliver the Phase II Report Modifications
within the Phase III Election Window, then GEM

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 4



--------------------------------------------------------------------------------

shall be deemed to have no modifications to the Phase II Report, and the Phase
II Report shall stand as it was submitted to GEM. However, if, within the Phase
III Election Window, GEM delivers to Ohio Cumberland written Phase II Report
Modifications, then the version submitted by the Operator along with GEM’s Phase
II Report Modifications shall constitute the Phase II Report. . Unless mutually
agreed to by the Ohio Cumberland and GEM, no Phase II Report Modifications shall
have the effect of extending the time of the Phase III Election Window.

 

(i) Within ten (10) days after the written request of Ohio Cumberland, following
GEM’s written election to participate in Phase II, GEM shall execute and deliver
to the Operator the Authority For Expenditure II (“AFE II”) for 100% of the
estimated costs for the Firs Pilot Project which is attached hereto as Exhibit
D. AFE II maybe modified by the Operator to account for any increase or
reduction in third party services prices that may have incurred prior to the
execution of the AFE II. In the event AFE II is modified Ohio Cumberland shall
submit the modified AFE II along with the request. GEM shall pay to the Operator
the 100% of AFE amounts for tangible and intangible costs within thirty (30)
days from its delivery of the fully executed AFE. That portion of the AFE
attributable to field facilities cost shall be paid within five (5) business
days of the GEM’s receipt of a written request from the Operator. Subject to
Section 9.16 of this Agreement, failure by GEM to timely make said payment shall
cause this Agreement to terminate and become null and void as between the
Parties.

 

(ii) After the fifth well in the First Pilot Project has been spudded, the
Operator shall submit an additional AFE (“AFE III”) for 100% of the estimated
costs for the Second Pilot Project. GEM shall deliver a fully executed AFE III
to the Operator within ten (10) days after the receipt of AFE III from the
Operator. Should GEM elect not to proceed with the Second Pilot Project or, if
GEM fails to return the executed AFE III to the Operator within the specified
time, then Ohio Cumberland shall send GEM a written termination notice. If GEM
fails to deliver the executed AFE III within three (3) business days after
receipt of a termination notice, then GEM shall be deemed to have elected not to
proceed with the Second Pilot Project and with Phase III and this Agreement
shall terminate and be null and void except, with respect to the wells drilled
in the First Pilot Project. GEM shall earn an assignment of a forty (40) acre
production unit, as to all depths, surrounding each well drilled and completed
in the First Pilot Project. Said forty (40) acre production unit shall be the
closest quarter (1/4) quarter (1/4) section of land surrounding each such well.

 

(iii) Subject to the provisions of Section 3.7 below, GEM is responsible for all
of the costs incurred even if they exceed the amounts shown in AFE II or AFE
III, and all such costs actually paid or credited shall be considered in the
calculation of the Carried Interest Amount. At the end of operations for Phase
II, any overpayment will be returned, unless GEM elects otherwise, and any
underpayment will be paid promptly.

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 5



--------------------------------------------------------------------------------

(b) GEM shall have the option, but not the obligation, to elect to proceed with
Phase III of the Cumberland Prospect. GEM must provide Ohio Cumberland with
written notice of its election to proceed with Phase III within the Phase III
Election Window. If GEM fails to respond within the Phase III Election Window,
then Ohio Cumberland shall send GEM a written termination notice. If GEM fails
to elect to proceed within three (3) days after receipt of a termination notice,
then GEM shall be deemed to have elected not to proceed with Phase III and this
Agreement shall terminate and be null and void as of the date that the Phase III
Election Window expired except, with respect to the wells drilled in Phase II,
as to a forty (40) acre production unit, as to all depths, for each well drilled
and completed in the Cumberland Prospect Area in Phase II. Said forty (40) acre
production unit shall be the closest quarter (1/4) quarter (1/4) section of land
surrounding each such well.

 

3.4 Phase III. If GEM elects to participate in Phase III, it shall pay to Ohio
Cumberland, within ten (10) days of receipt by Ohio Cumberland of GEM’s written
election to participate, the sum of Five Hundred Thousand And No/100 Dollars
($500,000.00) as the third and final payment of the initial prospect costs
(“Third Prospect Payment”). Said payment shall be via wire transfer of
immediately available funds to the banking coordinates identified, in writing by
Ohio Cumberland. Subject to Section 9.16, GEM’s failure to pay timely shall
cause this Agreement to terminate and become null and void as between the
Parties.

 

(a) Notwithstanding the operator replacement provisions in the Cumberland
Prospect Operating Agreement, GEM shall have the option at any time, after GEM
makes the Third Prospect Payment and after consultation with Ohio Cumberland, to
become the contract operator or to appoint a designee as contract operator. For
the purposes of this Agreement the term “Contract Operator” shall mean GEM, if
it elects to become the contract operator or its designee contract operator and
shall not be interchanged with the term “operator” as hereinafter defined. If
GEM elects to become the Contract Operator, then Ohio Cumberland and the
Operator shall be obligated to take all reasonably necessary actions to make GEM
or a designee the contract operator for the Cumberland Prospect Area for the
purposes of this Agreement; such contract operating agreement shall be
consistent with industry standards, have a term of one year (and may be
renewable, unless terminated earlier by Ohio Cumberland pursuant to Section
3.4(c) hereinbelow), provide that all Overhead charges under the Cumberland
Prospect Operating Agreement shall be paid to the Contract Operator, but shall
provide for distribution of production revenues by the Contract Operator only if
the first purchaser of production who is not a Party, refuses to distribute
directly to the Parties. If GEM elects to become the Contract Operator or elects
a designee to be the Contract Operator, neither GEM nor its designee shall in
any manner change or modify the scheduling or implementation of the Phase II
Report or change or modify any AFE previously submitted to GEM pursuant to the
terms of this Agreement.

 

(b) Within ninety (90) days of Ohio Cumberland’s receipt of the Third Prospect
Payment, the Operator shall commence operations for Phase III, in accordance
with the Phase II Report. The Phase III operations will begin the development
drilling of the Cumberland Prospect Area. Phase III will end at the point in
time when GEM has met the Carried Interest Amount as defined in Section 3.5
below.

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 6



--------------------------------------------------------------------------------

(c) In addition to the payment of the Third Prospect Payment, GEM shall pay all
of the costs for all operations to be conducted in Phase III until GEM has paid
the Carried Interest Amount. Subject to the provisions of Section 3.7, GEM shall
pay 100% of the actual costs incurred for Phase III until GEM has paid the
Carried Interest Amount. Within ten (10) days after Ohio Cumberland’s receipt of
the Third Prospect Payment, the Operator shall submit to GEM an AFE for 100% of
the estimated costs for all operations to be conducted pursuant to the Phase II
Report for the first calendar quarter. GEM shall pay to the Operator the total
AFE amount within thirty (30) days from its receipt of the AFE and shall
contemporaneously deliver a fully executed AFE. Thereafter the Operator shall
submit to GEM at least thirty (30) days prior to the next calendar quarter an
AFE for 100% of the estimated costs for all operations to be conducted pursuant
to the Phase II Report for the next calendar quarter. GEM shall pay to the
Operator the total AFE amount within thirty (30) days from its receipt of the
AFE and shall deliver an executed AFE with its payment. The Operator shall
continue to submit AFE’s on a quarterly basis until such time as the Carried
Interest Amount has been reached. Once the Carried Interest Amount is met, then
Phase III shall end. Subject to Section 9.16 of this Agreement, failure by GEM
to timely pay the full amount of each AFE submitted by the Operator for the
Phase III costs shall cause the Agreement to terminate and become null and void
as between the Parties. GEM shall only be entitled to an assignment of a forty
(40) acre production unit, as to all depths, surrounding each well drilled. Said
forty (40) acre production unit shall be the closest quarter (1/4) quarter (1/4)
section of land surrounding each such well.

 

3.5 Ohio Cumberland’s Carried Interest.

 

(a) Notwithstanding anything to the contrary contained herein, GEM hereby agrees
to pay for or carry Ohio Cumberland’s interest in all operations conducted in
Phases I, II, and III in the Cumberland Prospect Area until such time as GEM has
expended a total amount of Seven Million Five Hundred Thousand And No/100
Dollars ($7,500,000.00) in the Cumberland Prospect Area (the “Carried Interest
Amount”), without regard to any production proceeds or other income received by
GEM with respect to the Cumberland Prospect . For the purposes of calculating
the total amount expended by GEM, the sum shall include the First, Second, and
Third Prospect Payments, all costs expended in Phase I, II and III, that
portion, if any, of the actual costs reimbursed to 25-25 Corp. for management
fees and expenses paid to Oso Energy Resources Corp. (“Oso Fees”) as determined
by GEM pursuant to the terms of that certain Coalbed Methane Master Exploration
Agreement dated March 1, 2005 by and between 25-25 Corp. and GEM, any costs
under the indemnity provisions of Section 8.2 and Section 8.3, all actual costs
(including salaries and benefits per COPAS guidelines) incurred and paid by GEM
for its technical employees but only to the extent they are used directly on the
Project, any reimbursement paid to surface owners for damages caused by the
Project’s activities, any expenses for expenditures related to any bond or
letter of credit required by any governmental authority or any rule, law,
statute, or administrative regulations, and all other costs paid by GEM to Ohio
Cumberland or to the Operator or to any other person or entity providing
services to the Cumberland Prospect Area, other than persons or entities related
to GEM, except as specified above. GEM shall provide to Ohio Cumberland on a
quarterly basis a statement identifying the total amounts expended in the
Cumberland Prospect Area; such amounts shall be subject to audit by Ohio
Cumberland pursuant to the Cumberland Prospect Operating Agreement. At such time
as GEM has expended $7,500,000.00 in the Cumberland Prospect Area, the Parties
shall thereafter share all costs in proportion to their interests as set forth
in Section 4.1 below; with respect to costs or services incurred or contracted
for prior to the final payment of the Carried Interest Amount, Ohio Cumberland
shall pay its share of such costs or services that

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 7



--------------------------------------------------------------------------------

become due after such final payment, regardless of whether it signed an AFE or
consented to the operation. In addition, as interests are assigned to GEM under
Section 4.2, Ohio Cumberland shall be responsible for direct operating expenses
on the well(s) related to the assignment in accordance with its ownership
interest under Section 4.1, regardless of whether the full amount of the Carried
Interest Amount has been paid. For this purpose, operating expenses do not
include costs of deepening, side tracking, re-completing a well, overhead costs,
or any capital expenditures; such costs of deepening, side tracking,
re-completing a well, overhead costs, or any capital expenditures are to be paid
by GEM as part of the Carried Interest Amount.

 

(b) Notwithstanding anything to the contrary contained herein, Ohio Cumberland
shall have the liability and responsibility for the payment of all sums required
to be paid under paragraphs (1) and (5) (second sentence) of the Option to Lease
and Drilling Agreement as well as providing and maintaining the bond required at
the top of page 5 of the Option to Lease and Drilling Agreement. Notwithstanding
the foregoing, GEM has the right to contact the parties to whom payment or
performance is due in the reference provisions of the first sentence of this
Section 3.5(b) and, if performance and/or payment is not or may not be tendered
timely, GEM has the right to make such payments or tender such performance. GEM
shall reimburse Ohio Cumberland for all payments set forth herein which shall
count toward the Carried Interest Amount, or if GEM has made such payments, the
amount shall be counted towards the Carried Interest Amount. If the Carried
Interest Amount has been expended all such payments shall be joint expenses of
the Parties and billed to the joint account, regardless of which Party makes the
payment.

 

(c) The Minimum Royalty amount (as defined in the Lease Form) required to be
paid under paragraph 4 of the Lease Form and the letter of credit required to be
provided under paragraph 5 of the Lease Form shall be paid by Ohio Cumberland,
prior to reaching the Carried Interest Amount. GEM shall reimburse Ohio
Cumberland for all payments set forth herein which shall count toward the
Carried Interest Amount. After the Carried Interest Amount has been reached,
then such Minimum Royalty and letter of credit costs shall be borne according to
the interest owned by each Party to this agreement (currently 65% GEM and 35%
Ohio Cumberland).

 

3.6 Subsequent Operations. After the completion of Phase III, all subsequent
wells and facilities within the Cumberland Prospect Area, and the reworking,
deepening, side tracking, re-equipping or re-completion of prior wells drilled
within the Cumberland Prospect Area (the “Subsequent Operations”) shall be
subject to the Cumberland Prospect Operating Agreement.

 

3.7 Limit on Expenditures under AFEs. Notwithstanding the foregoing, in the
event any single operation covered by a multiple operation AFE provided
hereunder, or under the Cumberland Prospect Operating Agreement, experiences an
excess of actual costs over the AFE’d amounts for a single operation which is in
excess of 20% of the AFE’d amounts (exclusive of any costs for plugging and
abandonment and/or reclamation for any such single well or operation) or if the
single operation is projected to be in excess of 20% of the AFE’d amount
(exclusive of any costs for plugging and abandonment and/or reclamation for any
such single well or operation), either Party may elect to require the Operator
to cease that operation (and plug and abandon any well).

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 8



--------------------------------------------------------------------------------

ARTICLE IV.

PARTIES AND INTEREST IN PROSPECT AREA

 

4.1 Parties and Interests. The interest of each Party hereto in and to the
Cumberland Prospect Area (“Cumberland Prospect Area Interest”) shall be as
follows:

 

Party

--------------------------------------------------------------------------------

   Cumberland Prospect Area Interest


--------------------------------------------------------------------------------

  Ohio Cumberland    35 % GEM    65 %

 

Notwithstanding the interests of the Parties set forth above, Ohio Cumberland
owns 100% of the Leases and Agreements subject to GEM’s right to earn interest
in the Leases and Agreements as a result of GEM’s full participation in Phase II
and Phase III and full compliance with the terms of this Agreement.

 

4.2 Interests Earned by GEM. Subject to Section 9.16, if GEM timely pays all
sums as required in Section 3.2 and Section 3.3, and all Oso Fees, GEM shall
earn an assignment of its proportionate interest as set forth in Section 4.1 as
to forty (40) acre production unit, as to all depths, surrounding each well
drilled an completed in the Cumberland Prospect Area in Phase II. Said forty
(40) acre production unit shall be the closest quarter (1/4) quarter (1/4)
section of land surrounding each such well. At the completion of Phase III
pursuant to Section 3.5 and if GEM has paid all sums required in Section 3.4 ,
and all Oso Fees, GEM shall earn an assignment of its proportionate interest as
set forth in Section 4.1 as to all leases, and Leases and Agreements within the
Cumberland Prospect Area.

 

4.3 Assignment of Earned Interests. The assignment and conveyance of the
interests earned by GEM hereunder shall include the following representations
and warranties:

 

  (i) the assignment shall be without warranty of title, express or implied,
except for claims made by through or under Ohio Cumberland, but not otherwise;

 

  (ii) Ohio Cumberland has the full authority to execute and deliver the
assignment provided for herein in order to convey to GEM the full interest as
contemplated hereunder, and hereby delivers to GEM an approval of the assignment
of the rights under the Leases and Agreement from Ohio Power Company and
Franklin Real Estate Company in the form of the letter that is set forth as
Exhibit “E” attached hereto;

 

  (iii) Ohio Cumberland owns 100% of the Leases and Agreements being assigned or
conveyed subject to GEM’s right to earn interests in the Leases and Agreements
as a result of GEM’s full participation in Phase II and Phase III and full
compliance with the terms of this Agreement;

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 9



--------------------------------------------------------------------------------

  (iv) GEM shall receive a net revenue interest on a sliding scale based on the
mmbtu price of gas produced from Leases and Agreement as set forth on Exhibit
“F” which is attached hereto, subject to the Overriding Royalty Interest
reserved by Ohio Cumberland as set forth on Exhibit “F;”

 

  (v) The interests assigned hereunder to GEM shall be free and clear of any
mortgages, liens, burdens, or encumbrances, of any character or kind,
originating by through or under Ohio Cumberland, except for leases and burdens
contemplated under this Agreement. The assignment and conveyance shall be in a
form that is mutually agreeable to the Parties. In the event a lease within the
Cumberland Prospect Area covers less than the full undivided mineral interest in
the lands covered thereby, then the interest to be conveyed herein, shall be
proportionately reduced in direct proportion to that which the mineral interests
actually covered under said lease.

 

NOTWITHSTANDING THE FOREGOING, the Parties hereby stipulate and agree that the
net revenue interests that may be assigned hereunder, as a result of a farm-in
from an unrelated third party whereby an interest in the Cumberland Prospect
Area may be earned or acquired, shall be the same net revenue interest acquired
pursuant to the terms of said farm-in. Notwithstanding anything to the contrary
contained herein, said assignment shall only be delivered to GEM upon the timely
payment of all monies set forth herein, subject to Section 9.16. Each Party
agrees to assume and hold each of the other Parties harmless from said Party’s
respective share of the conditions, terms and obligations of the Leases and
Agreements.

 

4.4 Overriding Royalty. Subject to the following limitations, Ohio Cumberland
shall be entitled to receive an overriding royalty interest (“Overriding Royalty
Interest”) in all leases acquired in the Cumberland Prospect Area of Mutual
Interest (this provision is not applicable to the Leases and Agreements) equal
to the difference between the royalty burden imposed on the original lease and
eighty two and one-half percent (82.5%).

 

  (i) In no event may the overriding royalty exceed 5%, proportionately reduced;

 

  (ii) In no event may the overriding royalty be less than 1%, proportionately
reduced, even if it results in GEM receiving a smaller net revenue interest than
is provided for in this Section 4.4 above;

 

  (iii) The Overriding Royalty Interest shall be free and clear of all costs of
exploration, drilling, completion and production, but shall bear its
proportionate share of all severance and ad valorem taxes and its proportionate
share of all costs incurred after the wellhead in making such production
marketable and transporting it to market, which shall never exceed a maximum of
twenty five cents ($00.25) per mmbtu;

 

  (iv) The Overriding Royalty Interest shall apply to all of the Cumberland
Prospect Area Interest; that is, Ohio Cumberland’s interest shall be burdened
along with GEM’s interest; and

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 10



--------------------------------------------------------------------------------

  (v) No Overriding Royalty Interest shall apply to any leases in which less
than all of the expense bearing, or working interest is acquired by the Parties
(but without regard to unleased interests); and

 

  (vi) No Overriding Royalty Interest shall apply to any leases which are
acquired by the Parties in a joint venture or partnership with parties are
unrelated to GEM and/or Ohio Cumberland;

 

  (vii) In the event of the acquisition of a lease in the Cumberland Prospect
Area of Mutual Interest under Section 5.4, the Overriding Royalty Interest shall
apply except as follows:

 

(a) No Overriding Royalty Interest shall apply to any leases acquired by a farm
in or similar means under which an interest in leases is acquired by drilling;

 

4.5 Additional Leases Acquired. Notwithstanding any other provision of this
Agreement under which GEM forfeits or surrenders its interest, if the Carried
Interest Amount has not been reached at the time of such forfeit, and additional
leases or other interests have been acquired under this Agreement after the date
of this Agreement and have been paid for by GEM, GEM shall not be required to
surrender such additional leases until it has been reimbursed for the actual,
out of pocket, acquisition costs incurred and paid by GEM for such additional
leases.

 

ARTICLE V.

OPERATIONS

 

5.1 The Cumberland Prospect Operating Agreement. All operations in the
Cumberland Prospect Area shall be governed by the terms of the Cumberland
Prospect Operating Agreement. Notwithstanding the foregoing, the Parties
stipulate and agree that none of the Cumberland Prospect Operating Agreement’s
non-consent provisions shall in any manner be applicable until after the
completion of Phase III; however, the default provisions of the Cumberland
Prospect Operating Agreement shall be applicable to the extent that any such
provision is not in conflict with the terms of this Agreement. The Cumberland
Prospect Operating Agreement is subject to the terms of this Agreement and shall
be in the form attached as Exhibit G (the “Cumberland Prospect Operating
Agreement”). In the event of a conflict between the terms of the Cumberland
Prospect Operating Agreement and this Agreement, the terms of this Agreement
shall control. The Cumberland Prospect Operating Agreement shall be deemed to
have been executed by Ohio Cumberland and GEM upon the execution of this
Agreement.

 

5.2 Operator. Ute Oil shall be designated as the operator of record in the
Cumberland Prospect Area, pursuant to the terms of the Cumberland Prospect
Operating Agreement and subject to the terms of this Agreement. Ute Oil shall
remain the operator of record of the Cumberland Prospect Area through the
completion of Phase III, subject only to (i) its removal or resignation under
the terms of the Cumberland Prospect Operating Agreement or (ii) a vote of 75%
of the working interest owners by interest without regard to the provisions of
the Cumberland Prospect Operating Agreement. For the purposes of this Agreement
the term “Operator” shall mean the operator of record.

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 11



--------------------------------------------------------------------------------

5.3. Cumberland Prospect Area of Mutual Interest.

 

(a) By the execution of this Agreement, the Parties establish an Area of Mutual
Interest covering the Cumberland Prospect Area. If, during the term of this
Agreement, any Party acquires a legal or beneficial interest, or the right to
acquire same, in a coal bed methane lease oil and gas lease, mineral interest,
royalty or overriding royalty (excluding the Overriding Royalty Interest),
production payments, net profits interest or any other interest in oil or gas
(an “AMI Interest”) within the Cumberland Prospect Area of Mutual Interest, then
such Party (the “Acquiring Party”) shall promptly notify the other Party hereto
(the “Non-Acquiring Party”) advising that such interest has been acquired. The
notification shall set forth the direct costs incurred by the Acquiring Party in
connection therewith (the “Acquisition Costs’), along with any documents
relating to the acquisition of the AMI Interest, all title information, and an
invoice of the Acquisition Costs to the Non-Acquiring Party. The Non-Acquiring
Party shall have a fourteen (14) day period after proper notice has been
received in which to elect to acquire its proportionate Cumberland Prospect Area
Interest in such interest by paying the Acquiring Party its proportionate share
of the Acquisition Costs as determined by Section 5.3(b) and Section 5.4(c). An
election to acquire an interest in such an AMI Interest by a Non-Acquiring Party
must be made by giving written notice to the Acquiring Party of the intent to so
acquire, accompanied with the appropriate payment of its share of the
Acquisition Costs (the “Non-Acquiring Party’s AMI Payment”); this notice and
payment must be made on or before the expiration of the fourteenth (14th) day
after receipt of the notice that the interest had been acquired. Failure to
timely make such notice of election and payment within said time period will be
deemed an election to not acquire an interest. If any Party elects to not
acquire an interest, the Acquiring Party shall notify the Non-Acquiring Party
who did elect to acquire an interest and said Party shall have fourteen (14)
days from the date of its notice in which to elect to acquire and pay a
proportionate share of the interest which was not taken, in the proportion that
the interest of each of said Party’s Cumberland Prospect Area Interest bears to
the total Cumberland Prospect Area Interest of all of the Parties remaining with
an interest in said AMI Interest. Within five (5) business days after the
receipt of payment, the Acquiring Party shall execute and deliver to the Parties
who have acquired an interest therein a recordable assignment of said interest.
All AMI Leases in which any of the Parties acquire an interest therein pursuant
to this provision shall be subject to the terms of this Agreement and the
Cumberland Prospect Operating Agreement. An AMI Lease must be free and clear of
liens and burdens other than such liens and/or burdens which were reserved or
created by unrelated parties prior to the acquisition by the Acquiring Party and
must be fully disclosed to the Non-Acquiring Party when notice is given of the
acquisition of an AMI Lease. If an Acquiring Party fails to give timely notice
of liens or burdens associated with an AMI Lease to the Non-Acquiring Party,
then the Non-Acquiring Party may elect to re-assign its interests in the AMI
Lease to the Acquiring Party, and the Acquiring Party must return all monies
paid by Non-Acquiring Party, along with reasonable expenses, including, without
limitation, attorney fees, of the Non-Acquiring Party.

 

(b) Ohio Cumberland shall receive its Overriding Royalty Interest in any leases
constituting an AMI Interest pursuant to Section 4.4.

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 12



--------------------------------------------------------------------------------

(c) Either Party may propose the creation of a lease acquisition budget designed
to acquire interests within the Cumberland Prospect Area of Mutual Interest.
Upon the mutual written agreement of GEM and Ohio Cumberland, the proposing
party shall submit an AFE to the non-proposing party outlining the area wherein
the interests will be acquired and the estimated costs for the acquisition,
which will include, without limitation, all bonus, brokerage, legal, recording
fees and miscellaneous expenses. Upon the payment of the non-proposing party’s
share of the estimated AFE costs, the proposing party shall begin its activities
in the acquisition of interests within the Cumberland Prospect Area of Mutual
Interest. All interests acquired pursuant to this section shall be owned by the
parties pursuant to Section 4.1.

 

5.4 Interests Not Subject to This Agreement. Any AMI Lease in which only one
Party participates shall be free and clear of this Agreement, including its
exhibits. In other words, if an interest is offered under Section 5.3, and no
other Party elects to participate, the offered interest is no longer subject to
this Agreement.

 

5.5 Parties Subject to Cumberland Area of Mutual Interest. Parties who have
signed this Agreement, other than GEM, Ute Oil Company (doing business as A.C.T.
Operating Company) and Ohio Cumberland have done so solely for the purpose of
agreeing that he, she, or it is bound by the terms of Section 5.3, Section 5.4
and Section 5.65 of this Agreement and is thereby required to tender any AMI
Lease it acquires to GEM and Ohio Cumberland and is not entitled to retain or
receive any interest therein.

 

5.6 Modifications to Operating Agreement. Notwithstanding the adoption of the
Cumberland Prospect Operating Agreement in Section 5.1 above, and as otherwise
modified by this Agreement, Ohio Cumberland and Ute Oil Company agree that if
Ute Oil Company ever sells, transfers, or conveys 50% interest or more of the
shares of stock currently held in Ute Oil Company, Ute Oil Company shall be
deemed, at the option of GEM, to have resigned immediately as Operator under the
Cumberland Prospect Operating Agreement, without any further action necessary to
be taken by any Non-Operator. Ute Oil Company undertakes and agrees to inform
GEM, in writing, of the change in ownership of Ute Oil Company of 50% or
greater.

 

ARTICLE VI.

RECORDS AND DATA

 

6.1 Data. The Operator under the Cumberland Prospect Operating Agreement shall,
during the term of this Agreement maintain accurate land, land accounting, and
geological and mapping records relating to the Cumberland Prospect Area. Subject
to the terms of this Agreement, each Party, proportionate to its Cumberland
Prospect Area Interest will jointly own and be entitled to receive, copy and
possess all such land, legal and geological information, maps and data developed
by the Operator or any of the Parties in connection with the Cumberland Prospect
Area (“Data”). The Operator shall provide access, during normal business hours
to the Data to any Party.

 

6.2 Utilization of Data. Each Party shall have the right to use the Data in
connection with the joint exploration and development of the Cumberland Prospect
Area. Except as provided in Section 6.3 below, no Party shall have the right to
sell, trade, share or exchange the Data during the term of this Agreement
without the prior written consent of all the other Parties. The Data may be sold
or exchanged upon the unanimous consent of the Parties.

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 13



--------------------------------------------------------------------------------

6.3 Disclosure of Data. The Parties shall not exchange, trade, share or disclose
the Data or any interpretational maps, except that each Party may disclose the
Data to: (i) third parties in connection with bona fide negotiations with such
third parties for farmout or farm-in agreements with the disclosing Party
covering all or parts of the Cumberland Prospect Area; (ii) third parties with a
bona fide interest in entering into agreements to purchase all or a portion of a
Party’s Cumberland Prospect Area Interest, or otherwise participating in the
exploration and/or development of all or parts of the Cumberland Prospect Area
with the disclosing Party; or (iii) any consultant retained by a Party to
evaluate the Data; or (iv) any third party as a result of any court order or
order of governmental agency; provided, however, that all third parties to which
the Data is to be disclosed during the term of this Agreement must execute prior
to review of the Data, a Confidentiality/Non-Circumvention Agreement in a form
acceptable to all Parties.

 

ARTICLE VII

TERM

 

7.1 Term. The obligations of the Parties pursuant to this Agreement shall be for
a term of five (5) years from the Effective Date, and as long thereafter as any
Lease and Agreement acquired by the Parties pursuant to this Agreement remains
in force and effect, unless sooner terminated under the provisions hereof or by
the agreement of the Parties.

 

ARTICLE VIII.

RELATIONSHIP OF PARTIES

 

8.1 No Partnership. The liabilities of the Parties hereunder shall be several,
but not joint or collective. The Parties hereto expressly do not intend to
create, and no provision hereof shall be construed as creating a partnership,
joint venture, mining partnership, corporation, association, agency relationship
or other relationship whereby any Party shall ever be held liable for the acts
either by omission or commission, of the other, the liability of all the
respective Parties being several and not joint or collective. Except as
expressly provided in this Agreement or in connection with the sale of
production and the disposition of proceeds thereof, the Parties hereto expressly
do not intend to create, and no provision hereof shall be construed as creating
an agency relationship. Each Party shall be individually responsible for its own
obligations as set out in this Agreement and in the Cumberland Prospect
Operating Agreement, and all exhibits attached thereto. However, if for federal
income tax purposes, this Agreement and the operations hereunder are regarded as
a partnership, each party thereby affected elects not to be excluded in the
application of all of the provisions of Subchapter “K” Chapter 1, Subtitle “A”
of the Internal Revenue Code of 1986, as amended (hereinafter referred to as the
“Code”), as permitted and authorized by Section 761 of the Code and the
regulations promulgated thereunder. Should there be any requirement that each
Party hereby affected give further evidence of this election, each such Party
shall execute such documents and furnish such other evidence as may be required
by the Federal Internal Revenue Service or as may be necessary to evidence this
election. No Party shall give any notice or take any other action inconsistent
with the election made hereby. In making the foregoing election, each Party
states that the income derived by such Party from operations hereunder can be
adequately determined without computation of partnership taxable income.

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 14



--------------------------------------------------------------------------------

8.2 Third Party Claim and Liability. ANY THIRD PARTY DAMAGE CLAIM OR SUIT OF ANY
KIND ARISING DIRECTLY FROM ANY OPERATIONS CONDUCTED PURSUANT TO THE TERMS OF
THIS AGREEMENT AND ALL COSTS AND EXPENSES OF HANDLING, SETTLING, OR OTHERWISE
DISCHARGING SUCH CLAIM OR SUIT SHALL BE AT THE JOINT EXPENSE OF THE PARTIES
PARTICIPATING IN THE AGREEMENT OR BY THE OPERATION GIVING RISE TO THE CLAIM,
EACH PARTY’S RESPONSIBILITY BEING IN THE PROPORTION OF THEIR CUMBERLAND PROSPECT
AREA INTEREST IN THE AGREEMENT OR OPERATION GIVING RISE TO THE CLAIM OR SUIT,
REGARDLESS OF WHETHER OR NOT SUCH THIRD PARTY DAMAGE CLAIM OR SUIT IS FOUND TO
ARISE IN WHOLE OR IN PART FROM THE SOLE OR CONCURRENT NEGLIGENCE OF ANY PARTY
HERETO; PROVIDED, HOWEVER, THAT THIS SECTION 8.2 SHALL NOT APPLY TO ANY DAMAGE
CLAIM OR SUIT ARISING AS A RESULT OF A PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. THE PARTIES REPRESENT THAT, TO THE BEST OF THEIR KNOWLEDGE, NO SUCH
THIRD PARTY ADVERSE CLAIM OR SUIT PRESENTLY EXISTS. IN THE EVENT AN SUCH CLAIM
OR SUIT IS MADE AGAINST ANY PARTY HERETO, SUCH PARTY SHALL IMMEDIATELY NOTIFY
THE OTHER PARTIES, AND THE CLAIM OR SUIT SHALL BE JOINTLY HANDLED BY ALL OF THE
PARTIES HERETO PARTICIPATING IN THE OPERATION GIVING RISE TO THE CLAIM OR SUIT.

 

8.3 Waiver of Consumer Protective Act-Deceptive Trade Practices. DECEPTIVE TRADE
PRACTICES. AS PARTIAL CONSIDERATION FOR THE PARTIES AGREEING TO ENTER INTO THIS
AGREEMENT, THE PARTIES EACH CAN AND DO EXPRESSLY WAIVE THE PROVISIONS OF THE
TEXAS DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION ACT, ARTICLE 17.41, ET
SEQ., TEXAS BUSINESS AND COMMERCE CODE, AND ANY APPLICABLE SIMILAR LAW OF ANY
OTHER STATE, A LAW THAT GIVE CONSUMERS SPECIAL RIGHTS AND PROTECTIONS, AND ALL
THE CONSUMER PROTECTION LAWS OF THE STATE OF TEXAS, OR ANY OTHER STATE,
APPLICABLE TO THIS TRANSACTION THAT MAY BE WAIVED BY THE PARTIES. IT IS NOT THE
INTENT OF THE PARTIES HERETO TO WAIVE AND THE PARTIES SHALL NOT WAIVE ANY
APPLICABLE LAW OR SUB-PART THEREOF WHICH IS PROHIBITED BY LAW FROM BEING WAIVED.
THE PARTIES HERETO REPRESENT THAT THEY HAVE HAD AN ADEQUATE OPPORTUNITY TO
REVIEW THE PRECEDING WAIVER PROVISION, INCLUDING THE OPPORTUNITY TO SUBMIT THE
SAME TO LEGAL COUNSEL FOR REVIEW AND COMMENT AND AFTER CONSULTATION WITH AN
ATTORNEY OF THEIR OWN SELECTION, VOLUNTARILY CONSENT TO THIS WAIVER, AND
UNDERSTAND THE RIGHTS BEING WAIVED HEREIN.

 

8.4 Bankruptcy. If, following the granting of relief under the Bankruptcy Code
to any Party hereto as debtor thereunder, this Agreement and the Cumberland
Prospect Operating Agreement shall be held to be an executory contract under the
Bankruptcy Code, then any remaining Party(ies) shall be entitled to
determination by debtor or any trustee for debtor within thirty (30) days from
the date an order for relief is ordered under the Bankruptcy Code as to the
rejection or assumption of this Agreement. In the event of an assumption, such
Party(ies) seeking determination shall be entitled to have all of debtor’s
existing defaults

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 15



--------------------------------------------------------------------------------

under this Agreement cured within five days of such assumption, and to be
provided adequate assurances as to the future performance of the debtor’s
obligation hereunder and the protection of the interest of all Parties. The
debtor shall satisfy its obligations to provide adequate assurances by either
advancing payments or depositing the debtor’s proportionate share of expenses in
escrow.

 

ARTICLE IX.

MISCELLANEOUS

 

9.1 Assignments. The terms of this Agreement will be binding on the Parties
hereto, their successors and assigns. Any assignment or encumbrance of a Party’s
interest in and to any Leases and Agreements covering the Cumberland Prospect
Area or the Cumberland Prospect Area of Mutual Interest shall be made expressly
subject to this Agreement and the Cumberland Prospect Operating Agreement, and
any assignee shall be deemed to have expressly assumed its proportionate share
of the liabilities under this Agreement form and after the effective date of
such assignment; the assigning Party shall remain fully liable for its
obligations prior to such effective date. This provision also applies to
successor-in-interest who acquires a Party’s interest under this Agreement
through foreclosure.

 

9.2 Notices. All notices made by one Party to one or more other Parties shall be
in writing and delivered in person, by email, or by United States mail, courier
service, telecopy, postage or charges prepaid and addressed to such Parties at
the addresses listed below. Notice given under any provision hereof shall be
deemed delivered only when received by the Party to whom such notice is
directed, and the time for such Party to deliver any notice in response thereto
shall run from the date the originating notice is received. All originating
email or telecopy notices shall be confirmed by mailing such notice by United
States mail, but the date of receipt shall be the date such email or telecopy
was delivered to the computer or telecopy machine of the recipient. The
responsive notice shall be deemed delivered when deposited in the United States
mail or at the office of the courier or upon transmittal by telecopy or email,
to the Party as follows:

 

Ohio Cumberland:                    GEM:      111 Soledad, Suite 250    580
Westlake Park Blvd., Suite 750      San Antonio, Texas 78205    Houston, Texas
77079      Attention: Mr. Harvey V. Risien, Jr.    Attention: Mr. Jim Denny     
Telephone: (210) 225-0800    Telephone: (281) 504-4021      Facsimile: (210)
225-8282    Facsimile: (281) 504-4123      E-Mail: hvrisien@sbcglobal.net   
E-Mail: jdenny@gemtx.com      With a copy to:           Oil Transaction    Elmer
A. Johnson      3480 Buskirk Ave, Suite 330    General Counsel to GEM     
Pleasant Hill, CA 94523    180 State Street, Suite 200           Southlake,
Texas 76092      Telephone: (925) 933-5464    Telephone: (817) 424-2424     
Facsimile: (925) 947-3920    Facsimile: (817) 488-0971      E-Mail:
oiltrans@sbcglobal.net    E-Mail: eaj@harkenenergy.com     

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 16



--------------------------------------------------------------------------------

A Party may change its address by giving notice to the other Parties, in the
manner provided in this section, at least ten (10) days prior to the effective
date of such change of address.

 

9.3 Governing Law. THIS AGREEMENT (INCLUDING ALL ITS EXHIBITS) SHALL, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW WHICH WOULD RESULT IN THE APPLICATION
OF THE LAW OF A DIFFERENT JURISDICTION, BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN TEXAS, EXCEPT THAT TO THE EXTENT THAT THE
LAW OF A STATE IN WHICH A PORTION OF THE CUMBERLAND PROSPECT IS LOCATED OR WHICH
IS OTHERWISE APPLICABLE TO A PORTION OF THE CUMBERLAND PROSPECT NECESSARILY
GOVERNS WITH RESPECT TO PROCEDURAL AND SUBSTANTIVE MATTERS RELATING TO THE
CREATION, TRANSFER AND ENFORCEMENT OF THE LEASES AND OTHER INTEREST IN MINERALS,
IN WHICH CASE THE LAW OF SUCH STATE SHALL APPLY TO THE PORTION OF THE Cumberland
Prospect LOCATED WITHIN SUCH STATE.

 

9.4 Entirety of Agreement. This Agreement, including its Exhibits, all of which
are incorporated herein by reference, supersedes any and all other agreements,
either verbal or in writing, between the Parties hereto with respect to the
subject matter hereof and contains all of the covenants and agreements between
the Parties with respect to said subject matter. Each Party to this Agreement
acknowledges that no inducements, promises or agreements, verbally or otherwise,
have been relied upon or made by any Party, or anyone acting on behalf of any
Party, which are not embodied herein and that any other agreement, statement, or
promise not contained in this Agreement shall not be valid or binding.

 

9.5 Counterparts. This Agreement may be executed in a number of counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Agreement. It shall not be necessary that the Parties hereto
execute a single counterpart hereof, and this Agreement shall be effective when
each Party has executed a counterpart hereof (whether or not any other Party has
executed the same counterpart).

 

9.6 Amendment. Unless otherwise expressly provided for herein, this Agreement
may only be amended by an instrument in writing signed by all Parties.

 

9.7 Construction. The Parties acknowledge that they and their respective counsel
have negotiated and drafted this Agreement jointly and agree that the rule of
construction that ambiguities are to be resolved against the drafting Party
shall not be employed in the interpretation or construction of this Agreement.

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 17



--------------------------------------------------------------------------------

9.8 Cost of Litigation. If any Party hereto should hereafter institute
litigation against any other Party hereto alleging that such other Party has
breached this Agreement or any contracts or other instrument delivered pursuant
hereto, the non-prevailing Party or Parties (whether plaintiff or defendant) in
such action shall reimburse the prevailing Party for the prevailing Party’s
reasonable attorney’s fees, witness fees court costs, and all other reasonable
costs in connection with such litigation.

 

9.9 No Third Party Beneficiaries. Nothing in this Agreement (express or implied)
is intended or shall be construed to confer upon any person or entity not a
Party any right, remedy or claim under or by reason of this Agreement.

 

9.10 Subject Headings. The subject headings of the articles, sections and
subsections of this Agreement are included solely for purposes of convenience
and reference only, and shall not be deemed to explain, modify, limit, amplify
or aid in the meaning, construction or interpretation of any of the provisions
of this Agreement.

 

 

9.11 Securities Law. The Parties have entered into this Agreement for their own
accounts and shall acquire any Leases hereunder for their own accounts and not
with the intent to make a distribution thereof within the meaning of Securities
Act of 1933 and the rules and regulations pertaining to it or distribution
thereof in violation of any applicable securities laws. The Parties acknowledge
that each Party and their respective officers, managers, members, and/or
directors are sophisticated and experienced investors who have engaged actively
in the oil and gas business, or other business with limited liquidity and/or
high risk and is are Accredited Investors as that term is defined in the
Securities Act of 1933, as amended. The Parties, at their sole risk and expense,
have either conducted their own independent evaluation of the interests
identified herein, or having been provided the opportunity have elected to not
exercise that opportunity.

 

9.12 Further Assurances. Each Party hereto shall from time to time do and
perform such further acts and execute and deliver such further instruments,
assignments and documents as may be required or reasonably requested by the
Parties to carry out and effect the intentions and purposes of this Agreement.

 

9.13 Rights Cumulative. The rights, remedies, and powers granted to the Parties
under this Agreement shall be cumulative and shall not be exclusive rights,
remedies and powers, but shall be in addition to all other rights, remedies and
powers available at law or in equity, by virtue of any statute or otherwise, and
may be exercised from time to time concurrently or independently and as often
and in such order as deemed expedient.

 

9.14 No Waiver. The failure of any Party hereto to insist upon strict
performance of any provision hereof shall not constitute a waiver of or estoppel
against asserting, the right to require such performance in the future, nor
shall a waiver or estoppel in any once instance constitute a waiver or estoppel
with respect to a later breach of a similar nature or otherwise.

 

9.15 Unenforceable Provisions. If any part of this Agreement is invalid or
unenforceable, the other provisions of this Agreement shall remain in full force
and effect and shall be liberally construed to effectuate the intent of this
Agreement.

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 18



--------------------------------------------------------------------------------

9.16 Cure Period. In the event of a payment default by a Party under the terms
of this Agreement, such defaulting party shall have ten (10) days after
receiving written notice of such default, in accordance with Section 9.2 of this
Agreement, to cure the default. After the Carried Interest Amount is reached,
this Section 9.16 shall no longer apply, nor shall any forfeiture provisions of
this Agreement (other than those related to the AMI) and all payment provisions
and times shall be governed by the Cumberland Prospect Operating Agreement.

 

9.17 Time. The Parties stipulate and agree that TIME IS OF THE ESSENCE IN THIS
AGREEMENT.

 

IN WITNESS WHEREOF, this Agreement is executed, accepted and agreed to by the
Parties effective as of the Effective Date first set forth above.

 

OHIO CUMBERLAND, L.P.   GEM-CBM COMPANY

By:

 

/s/ Harvey V. Risien, Jr.

--------------------------------------------------------------------------------

  By:  

/s/ James W. Denny, III

--------------------------------------------------------------------------------

   

Harvey V. Risien, Jr., President of

      James W. Denny, III,    

25-25 Corp., its General Partner

      President and CEO

 

Ute Oil Company d/b/a A.C.T. Operating Company executes this Agreement solely
for the purpose of stating that, for good and valuable consideration, the
sufficiency of which is hereby confessed, Ute Oil Company d/b/a A.C.T. Operating
Company is bound by the terms of Sections 5.3. 5.4 and 5.5 of this Agreement.

 

UTE OIL COMPANY, doing business as A.C.T. Operating Company

 

By:

 

/s/ Donald W. Raymond

--------------------------------------------------------------------------------

   

Donald W. Raymond, President

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 19